37 F.3d 857
95 Ed. Law Rep. 50
Sanford GRIMES, By and Through Lynda GRIMES and SanfordGrimes, his next best friends, Janelle Grimes, By andThrough Lynda Grimes & Sanford Grimes, her next bestfriends, Valerie Major, a Minor, By and Through ChinnieseMajor, her next best friend, Rashida Powell, a Minor Byand Through David Powell and Janice Powell, his next bestfriends and Hasani Kimani Powell, a Minor, By and ThroughDavid Powell and Janice Powell, their next best friends,Plaintiffs-Appellants,v.Thomas SOBOL, Commissioner of Education of the State of NewYork, The New York State Education Department, JosephFernandez, Chancellor, New York City Public Schools and NewYork City Board of Education, Defendants-Appellees.
No. 434, Docket 93-9096.
United States Court of Appeals,Second Circuit.
Argued Sept. 28, 1994.Decided Oct. 6, 1994.

Appeal from a judgment of the United States District Court for the Southern District of New York;  Kimba Wood, Judge.
Joseph Fleming, New York City, for plaintiffs-appellants.
Clement J. Colucci, Asst. Atty. Gen. of the State of N.Y., New York City (G. Oliver Koppell, Atty. Gen. of the State of N.Y., of counsel), for defendants-appellees Thomas Sobol and the New York State Educ. Dept.
Alan G. Krams, New York City (Paul A. Crotty, Corp. Counsel of the City of New York, Kristin M. Helmers, of counsel), for defendants-appellees Joseph Fernandez and New York City Bd. of Educ.
Before:  WINTER, JACOBS, and CABRANES, Circuit Judges.
PER CURIAM:


1
We affirm for substantially the reasons stated in Part 3 of the Discussion section of the district court's opinion.  Grimes v. Sobol, 832 F.Supp. 704, 709-713 (S.D.N.Y.1993).